Order entered January 29, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00948-CV

JOYCE ANN GRAY AND ALL OCCUPANTS OF 1504 WYNDMERE DRIVE, DESOTO
              TX 75115 AUBREY GRAY EL BEY, Appellants

                                              V.

              NATIONSTAR MORTGAGE D/B/A MR. COOPER, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-03758-B

                                          ORDER
       Before the Court is appellant’s January 27, 2020 motion for extension of time to file its

brief on the merits. We GRANT the motion and extend the time to February 26, 2020.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE